                       Case 1:18-cv-10595-ER Document 17 Filed 12/17/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                    ROBERT G. LOPEZ                                )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:18-CV-10595-ER
           TRUE RELIGION SALES, LLC et al.                         )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          URBAN OUTFITTERS, INC.                                                                                               .


Date:          12/17/2018                                                                  /Darren M. Geliebter/
                                                                                             Attorney’s signature


                                                                                     Darren M. Geliebter (DG0665)
                                                                                         Printed name and bar number
                                                                                        Lombard & Geliebter LLP
                                                                                        305 Broadway, 7th Floor
                                                                                          New York, NY 10007

                                                                                                   Address

                                                                                        dgeliebter@lombardIP.com
                                                                                               E-mail address

                                                                                              (212) 520-1172
                                                                                              Telephone number

                                                                                              (646) 349-5567
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
